Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION

                                         No. 04-18-00752-CV

                              Marcus F. KASPAR and Deborah Kaspar,
                                           Appellants

                                                 v.

                                        MS SERVICES, LLC,
                                             Appellee

                    From the 198th Judicial District Court, Bandera County, Texas
                                  Trial Court No. CV-XX-XXXXXXX
                            Honorable M. Rex Emerson, Judge Presiding

Opinion by:       Patricia O. Alvarez, Justice

Sitting:          Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice

Delivered and Filed: September 25, 2019

DISMISSED

           Appellants Marcus and Deborah Kaspar moved to dismiss this appeal. Appellants state the

parties “have settled all matters between them that were involved in this appeal.” Appellants’

motion is granted; this appeal is dismissed. See TEX. R. APP. P. 42.1(a)(1), 43.2(f); Caballero v.

Heart of Tex. Pizza, L.L.C., 70 S.W.3d 180, 181 (Tex. App.—San Antonio 2001, no pet.) (en banc)

(per curiam).

                                                  Patricia O. Alvarez, Justice